DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract, line 2 contains legal phraseology often used in patent claims, such as “comprises” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
an input unit, in claim 1.
In par 0021 “The input unit 110 may be a keypad, a touchpad, a scanner, a camera or any other input device configured to receive the contract document or other inputs from the user.” and in figure 1 (input unit 110), is/are interpreted to read on: an input unit, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites receive a contract document; extract at least one segment from the contract document; identify a type of the at least one segment; and extract at least one metadata value from the at least one segment based on a model, wherein the model is determined based on the identified type of the at least one segment.
The limitations of receive a contract document and extract at least one segment from the contract document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “an input unit” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “a processor” and “an input unit” language, “receive” and “extract” in the context of this claim encompasses the user manually receiving a contract document and extracting at least one segment or section from the contract document. 
Similarly, the limitations of identify a type of the at least one segment; and extract at least one metadata value from the at least one segment based on a model, wherein the model is determined based on the identified type of the at least one segment, as drafted, is a process that, under its broadest reasonable interpretation, covers 
If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a processor to perform the extract, identify and extract steps and using an input unit to receive a contract document. The processor and the input unit in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of extract a segment, identify a type of segment and extract a metadata value, such as supplier or responsible party, and a generic input unit to receive a contract document) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


The claims 2-5 recite determine the model based on a combination of a metadata associated with the at least one metadata value and the identified type of the at least one segment, validate the identified type of the at least one segment, parse the contract document into a plurality of segments prior to the extraction of the at least one segment from the contract document, and determine the type of the at least one segment based on a model.
The limitations of determine the model based on a combination of a metadata associated with the at least one metadata value and the identified type of the at least one segment, and validate the identified type of the at least one segment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “an input unit”, “a machine learning model” and “a machine learning engine” nothing in the claims elements precludes the steps from 
Similarly, the limitations of parse the contract document into a plurality of segments prior to the extraction of the at least one segment from the contract document, and determine the type of the at least one segment based on a model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “a processor”, “an input unit” and “a machine learning model” language, “parse” and “determine” in the context of this claims encompasses the user parsing the document and determining the type of segment in the document, based on a user model. 
If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites four additional elements – using a processor to perform the determine, validate, parse and determine steps, using an input unit to receive a contract document, determining the machine learning model, validating using machine learning engine, and determining the type of segment using machine learning model. The i.e., as a generic processor performing a generic computer function of determining the machine learning model, validating the identified type of segment using a machine learning engine, parse the document and determine the type of segment, a generic input unit to receive a contract document, a generic machine learning model and a generic machine learning engine) such that it amounts no more than mere instructions to apply the exception using a generic computer component(s). Accordingly, this additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the function of determining the machine learning model, validating the identified type of segment using a machine learning engine, parse the document and determine the type of segment, a generic input unit to receive a contract document, a generic machine learning model and a generic machine learning engine steps amounts to no more than mere instructions to apply the exception using a generic computer component(s). Mere instructions to apply an exception using a generic computer component(s) cannot provide an inventive concept. The claims is not patent eligible.

6-10 recite the same and/or similar claim limitations as recited in the corresponding system claims of claims 1-5 above. Therefore, claims 6-10 are rejected for the same reasons or similarly as claims 1-5 discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellanos (US 2005/0182736 A1).
As to claim 1, Castellanos discloses a data processing system (see figures 1, 2 and 4) comprising: an input unit (418 and 420) configured to receive a contract document (see figure 4, user input interface 418 and network interface 420, and see par 21, contract language and annotations as input, see par 35 provided as inputs, see par 69, user-input interface 418 and see par 72, contracts maybe accessible via network connected database 432, through the network interface 420, see fig. 4); and a processor (see fig. 4, processor 404) communicably coupled to the input unit (network interface 420 and user input interface 418, see figure 4), the processor (404) configured to: extract (see figure 1, extractor 116, see fig. 2, select batch of contracts from contract database 208, and manually tag each relevant attribute value and structural component 210) at least one segment from the contract document (see figure 1, extractor 116, see fig. 2, select batch of contracts from contract database 208, and manually tag each relevant attribute value and structural component 210); identify a type of the at least one segment (see par 18, i.e., The power of using annotations such as XML to structure a document and to tag its content with meaningful labels provides the ability to clearly identify pieces of information used to define policies and the processes by which the contracts are enforced”, see par 19 identifiable data within the contract, see par 22 identifying patterns, see par 25, identify language patterns and identify which annotations, and see par 40 identifier of the specific structural component); and extract at least one metadata value (see fig. 1, extractor 116, see fig. 2, automatically tag entity names using entity name recognizers, at 214, see par 18 metadata) from the at least one segment based on a model (see fig. 1, learner 108, and see fig. 4, learning 426, and see pars 20-23, i.e., machine learning, see pars 20, 27, 36 and 43), wherein the model (see par 20 machine learning) is determined based on the identified type of the at least one segment (see learning 108 and testing 112, see fig 1 and see fig. 4 learning 426 and testing 427 and see figures 2-3).

As to claim 2, Castellanos discloses wherein the model is a machine learning model (see fig. 1, learner 108, and see fig. 4, learning 426, and see pars 20-23, i.e., 

As to claim 3, Castellanos discloses wherein the processor (404, see figure 4) is further configured to validate (see par 48, validation of rules, see par 0055, validating (302) each learned rule on the testing set and see figure 3 the process involves validating (302) each learned rule on the testing set) the identified type of the at least one segment (see par 18, i.e., The power of using annotations such as XML to structure a document and to tag its content with meaningful labels provides the ability to clearly identify pieces of information used to define policies and the processes by which the contracts are enforced”, see par 19 identifiable data within the contract, see par 22 identifying patterns, see par 25, identify language patterns and identify which annotations, and see par 40 identifier of the specific structural component) using a machine learning engine (see fig. 1, learner 108 having training 110 and testing 112, and see fig. 4, learning 426, and testing 427, and see pars 20-23, i.e., machine learning, 

As to claim 4, Castellanos discloses wherein the processor (see figure 4, processor 404) is further configured to: parse the contract document (see par 0019, Although XML tags are a commonly used form of document annotation, it will be appreciated that other identifiable data within the contract language itself may also be used as annotations. For example, paragraph titles and definitional clauses may be used as annotations, especially if such data is used consistently and is parsable by the document management system) into a plurality of segments (see par 11 analyze the content of contracts, par 14 contracts analyzed, par 15, analyze contracts, par 56 analyzer of sentences and text, par 69 analyzing the contract, par 71 analyze the contracts, and claim 1, analyzing contracts) prior to the extraction of the at least one segment from the contract document (see figure 1, extractor 116, see fig. 2, select batch of contracts from contract database 208, and manually tag each relevant attribute value and structural component 210).

As to claim 5, Castellanos discloses wherein the processor (see figure 4, processor 404) is configured to determine the type of the at least one segment (see par 18, i.e., The power of using annotations such as XML to structure a document and to tag its content with meaningful labels provides the ability to clearly identify pieces of information used to define policies and the processes by which the contracts are enforced”, see par 19 identifiable data within the contract, see par 22 identifying patterns, see par 25, identify language patterns and identify which annotations, and see par 40 identifier of the specific structural component) based on a machine learning model (see fig. 1, learner 108 having training 110 and testing 112, and see fig. 4, learning 426, and testing 427, and see pars 20-23, i.e., machine learning, see pars 20, 27, 36 and 43, machine learning, machine learning techniques, machine learning algorithms).

Claims 6-10 are directed to method claims reciting the same and/or similar claim limitations as recited in the corresponding system claims of claims 1-5 above. Therefore, claims 6-10 are rejected for the same reasons or similarly as claims 1-5 discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sengupta et al. (US 2016/0364608 A1) teaches accessing document, recognizing structure, and dividing document into sections, classifying, searching and extracting (see figure 1) and analyzing contract (see figures 10 and 13).                                     




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677